Citation Nr: 0110495	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which declined to reopen the 
appellant's application for service connection for the cause 
of the veteran's death.  The veteran had active service from 
June 1942 to October 1945.  He died in October 1967.  The 
appellant seeks benefits as the veteran's surviving spouse.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  A June 1969 Board decision denied service connection for 
the cause of the veteran's death.

3.  An April 1997 RO rating decision declined to reopen the 
appellant's application to reopen her claim for service 
connection for cause of the veteran's death.

4.  The evidence associated with the claims folder since the 
April 1997 RO rating decision is duplicative of previously 
obtained evidence.








CONCLUSIONS OF LAW

1.  The April 1997 rating decision that declined to reopen a 
previously denied claim for service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.103, 3.303, 20.1103 
(2000).

2.  The evidence received since the April 1997 rating 
decision is not new and material, and the appellant's claim 
is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death on the basis of new and material evidence.  A 
July 1949 RO rating decision granted service connection for 
chronic cholecystitis.  However, that rating decision found 
that this disability was not impairing to a compensable 
degree.  The noncompensable evaluation continued until the 
time of the veteran's death in October 1967.  A Certificate 
of Death issued by the State of Illinois found that the 
veteran died of a perforated left ventricle as a result of a 
myocardial infarction due to arteriosclerotic heart disease.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of diseases, including cardiovascular 
disease, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Generally, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant filed a claim for service connection for the 
cause of the veteran's death in October 1967.  An October 
1967 rating decision denied service connection for the cause 
of the veteran's death.  The appellant appealed that 
decision, and a June 1969 Board decision likewise denied 
service connection for the cause of the veteran's death.  In 
so doing, the Board considered the appellant's contentions 
that the veteran's service medical records were either 
incomplete or contained records from another veteran with the 
same name as the veteran, and the Board conceded that there 
was some evidence to support this assertion.  However, the 
Board found that to whatever extent this was true, the 
evidence had been developed as far as practicable, and the 
underlying claim was not changed.

The Board found that there was no relationship between the 
veteran's service-connected gallbladder problems and his 
post-service development of arteriosclerotic heart disease.  
The Board noted that the veteran was not treated for heart 
disease in service or for many years following his separation 
from service.  Service connection for arteriosclerotic heart 
disease was thus not presumed the result of service.  The 
Board had the opportunity to consider a January 1969 opinion 
from B. J. Massouda, M.D., that appeared to relate a possible 
relationship between the veteran's in-service complaints of 
chest pain to angina, and that there was also a possible 
relationship between the veteran's cholecystitis and his 
cardiac pain.  However, the Board found that to the extent 
that the veteran's service medical records showed pain in the 
right upper quadrant, such symptoms were ascribed to his 
service-connected gallbladder problems.  The Board ultimately 
rejected the appellant's claim. 

The appellant has attempted to reopen her claim for service 
connection numerous times since the June 1969 Board decision.  
The most recent denial, prior to the decision on appeal, was 
made in April 1997, when the RO declined to reopen the 
appellant's claim.  While the appellant did complete an 
application for appellate review, she withdrew her appeal in 
a February 1998 statement.  The April 1997 RO rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.103, 3.303, 20.1103 (2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. §§ 7104(b), 
7105.  Reviewing a final decision based on new and material 
evidence is a multiple step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence received since the last final disallowance, in 
April 1997, includes photocopies of some of the veteran's 
service medical records, which were of record in April 1997, 
as well as at the time of the June 1969 Board decision.  
Likewise, the appellant submitted a photocopy of Dr. 
Massouda's 1969 opinion.  Ultimately, the records submitted 
by the appellant since the April 1997 rating decision are 
nothing more than photocopies of records previously 
considered by the RO and the Board.  The RO and the Board 
rejected the appellant's contention previously that the 
veteran's in-service complaints were in fact the earliest 
signs of atherosclerotic heart disease, and the evidence 
received since the April 1997 decision is nothing more than 
the appellant's repeated arguments.  In this regard, this 
additional evidence is neither new nor material, and the 
claim has not been reopened.  Because new and material 
evidence has not been submitted, the appellant's claim is not 
reopened on a new factual basis.  Because the appellant has 
not fulfilled her threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).











ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, this claim is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

